Title: To James Madison from William C. C. Claiborne, 3 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 October 1804, New Orleans. “On Tomorrow Messrs. Derbigney, Sauve and Detrahan (the Agents of a part of the Louisianians) to Congress, take their passage for Washington, via New York, on board the Ship Louisiana.
“These Gentlemen go with high expectations of being gratified in all their Wishes—they are encouraged to expect entire success, by the opinions of Mr. Edd. Livingston, who continues in the Confidence of the discontented Party.
“There is probably some genuine Patriotism in the Memorial to Congress; But I fear it is also tinged with foreign Influence. The most sincere Admirers of Bonaparte are among the Memorialists, and many Persons after signing the Memorial immediately affixed their signatures to that fulsome Address to the Marquis, of which I sent you a Copy some time ago.
“The Louisianians are a Mild pacific people, but are uncommonly credulous, and may easily be misled by designing Men, of which the Territorey at present, has an abundant supply.
“The primary object of the Agents will be, the opening of the African Trade, and upon this point, the people in general take a lively Interest; But as to a State Government, there are very few (without the District of New-Orleans) who care any thing about it.”
